Citation Nr: 0737929	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and cardiomyopathy, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.

In July 2006, the Board issued a decision denying service 
connection.  The veteran appealed that decision to United 
States Court of Appeals for Veterans Claims  (hereinafter, 
"the Court").  The Court vacated and remanded the July 2006 
decision of the Board in June 2007.  The Court ordered the 
Board to readjudicate the claim in compliance with 
instructions contained in the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instructions in the aforementioned Joint Motion called 
for the Board to afford the veteran an examination to 
"ascertain whether [the veteran's] service-connected PTSD 
could have aggravated his cardiovascular disorder, 
irrespective of whether the PTSD was the direct cause of the 
condition."  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination the purpose of 
which is to obtain an opinion, as directed 
by the Court, that addresses whether the 
veteran's service connected PTSD 
aggravated (increased the severity), the 
veteran's cardiovascular disorder 
(hypertension and coronary artery disease, 
status post myocardial infarction and 
cardiomyopathy), irrespective of whether 
the PTSD was the direct cause of the 
veteran's heart condition.  The claims 
file should be provided the examiner for 
review, which should be acknowledged in 
the report/opinion provided, and the 
opinion itself should be explained by way 
of a complete rationale, with reference to 
relevant facts in the veteran's history, 
as well as to any relevant 
studies/research reviewed in arriving at 
the conclusion offered.  

2.  Thereafter, the record should be 
reviewed, and the veteran's claim re-
adjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.  

No action is required of the veteran until he is further 
notified, and he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



